1 Reported in 215 N.W. 516.
The garnishees appeal from an order made pursuant to G.S. 1923, § 9367, granting the plaintiff leave to file a supplemental complaint making them parties. *Page 369 
In Prince v. Heenan, 5 Minn. 279 (347), it is held that such order is not appealable. It does not go to the merits nor prevent the entry of a judgment determining the rights of the garnishees. If the order had denied the plaintiff leave to file a supplemental complaint, the result might be different, for then the plaintiff could not have had his claim adjudicated. See Wipperman Merc. Co. v. Jacobson, 133 Minn. 326, 158 N.W. 606. The order is reviewable but not appealable.
Appeal dismissed.